Filed 1/30/14 In re Joshua C. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re JOSHUA C., a Person Coming Under
the Juvenile Court Law.
                                                                 D063986
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J232910)

         v.

JOSHUA C.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Richard R.

Monroy, Judge. Affirmed.



         Cynthia A. Grimm, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.

         Joshua C. appeals from a dispositional order in proceedings under Welfare and

Institutions Code section 602, subdivision (a). Appointed appellate counsel filed a brief
presenting no argument for reversal, but inviting this court to review the record for error

in accordance with People v. Wende (1979) 25 Cal. 3d 436 (Wende). Joshua C. did not

respond to our invitation to file a supplemental brief. After having independently

reviewed the entire record for error as required by Anders v. California (1967) 386 U.S.
738 (Anders) and Wende, we affirm.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND

       An amended juvenile delinquency petition filed in March 2013 alleged that Joshua

unlawfully possessed a knife on school grounds (Pen. Code § 626.10, subd. (a)(1)1

[count 1], and misdemeanor vandalism (§ 594, subds. (a), (b)(2)(A) [count 2]. The count

involving the knife was based on Joshua's possession of a knife in his pockets at school.

The vandalism involved damage to another student's car. Joshua admitted count 1, and

count 2 was dismissed with a Harvey waiver (People v. Harvey (1979) 25 Cal. 3d 754).

The court ordered Joshua to pay $2,932.24 in restitution to the victim of the vandalism.

The restitution order was later reduced to $2,682.24 to correct an error in calculating the

amount of monetary harm to the victim.

       A second juvenile delinquency petition filed in May 2013 under the same case

number alleged that Joshua (1) committed assault with a deadly weapon (§ 245, subd.

(a)(1)); (2) maliciously and unlawfully set fire to the property of another (§ 451, subd.

(d)); (3) unlawfully used force upon another on school property (§ 243.2, subd. (a)(1));



1      Unless otherwise indicated, all further statutory references are to the Penal Code.
                                             2
and (4) unlawfully possessed smoking paraphernalia (§ 308, subd. (b)). Joshua admitted

to maliciously and unlawfully setting fire to the property of another (§ 451, subd. (d)),

which was based on Joshua's use of a lighter to burn a hole in another student's clothing.

The other counts were dismissed with a Harvey waiver. The juvenile court committed

Joshua to a residential treatment facility.

       Joshua filed a notice of appeal.

                                              II

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the juvenile court. Counsel presented no argument for reversal but invited

this court to review the record for error in accordance with Wende, supra, 25 Cal. 3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified as possible but not arguable

issues: (1) whether the juvenile court abused its discretion in setting the amount of

victim restitution; and (2) whether the juvenile court abused its discretion in rendering

judgment. After we received counsel's brief, we gave Joshua an opportunity to file a

supplemental brief, but he did not respond.

       A review of the record pursuant to Wende, supra, 25 Cal. 3d 436, and Anders,

supra, 386 U.S. 738, including the issues suggested by counsel, has disclosed no

reasonably arguable appellate issue. We note that counsel for Joshua questioned in the

juvenile court whether the restitution order should include the amount of the auto repair

costs covered by the victim's auto insurance policy. The juvenile court properly included

that amount in the restitution order. Welfare and Institutions Code section 730.6,

                                              3
subdivisions (a)(2)(B) and (h) provide that the victim of a minor's offense shall receive

restitution in the amount of his or her losses, which includes expenses covered by

insurance. (In re Eric S. (2010) 183 Cal. App. 4th 1560, 1566; In re Anthony M. (2007)

156 Cal. App. 4th 1010, 1018-1019 & fn. 5.) Joshua has been adequately represented by

counsel on this appeal.

                                      DISPOSITION

       The dispositional order is affirmed.



                                                                                  IRION, J.

WE CONCUR:



              MCCONNELL, P.J.



                   O'ROURKE, J.




                                              4